Citation Nr: 1629092	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service-connected death benefits, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to March 1973.  He died in January 1986.  The appellant is his widow.  She remarried in January 1990, before the age of 57.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In December 2015, the appellant and her daughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 105 days to allow the appellant to submit additional evidence.  A transcript of the hearing is of record.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service-connected death benefits is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 1987 Board decision denied the claim of entitlement to service connection for the cause of the Veteran's death; that decision was not appealable. 

2.  Evidence received subsequent to the Board's September 1987 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement service-connected death benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Board denied service connection for the cause of the Veteran's death in a September 1987 decision based on its determination that the Veteran's death was the result of disabilities incurred subsequent to service, and no service-connected disability materially or substantially contributed to his death.  The Board decision was not appealable.  In July 2012, the RO issued the decision under appeal. 

The evidence of record in September 1987 consisted of the Veteran's service treatment records (STRs); VA outpatient records dated through November 1980; June 1973, August 1974, July 1979, and January 1981 VA examination reports; as well as treatment records from the University of California Los Angeles Hospital and Methodist Hospital.  In sum, the Board found the Veteran's service-connected right ventricular strain pattern with right bundle branch block neither caused nor contributed to his intracranial hypertension.  In addition, the Board concluded the Veteran's brain cancer was not shown to have been present in service or for years thereafter.  

The evidence received after the Board decision includes statements from the appellant, testimony presented at the Board hearing, and a private medical opinion.  In the course of the Board hearing, she asserted a new theory of service-related death which was not previously adjudicated in September 1987, and also provided additional testimony to support her prior theories of service-related death causation.  Specifically, it was asserted the Veteran's brain cancer may have been caused by his exposure to Agent Orange.  In this respect, the appellant contends the Veteran's brain cancers, diagnosed as oligodendroglioma and astrocytoma, were forms of soft tissue sarcoma.  In addition, she asserted the Veteran's brain cancer may have initially manifested in service.  Here, the appellant reported the Veteran experienced headaches both in service and within one year of his discharge from service.  

During her hearing she also asserted the Veteran's brain cancers were the type that take years to develop, and therefore, his cancers may have manifested in service or within a year of his discharge.  In support of this assertion, the appellant provided a medical opinion from Dr. F.A. in March 2016.  In the course of his opinion, Dr. F.A., a board-certified neurosurgeon, noted the Veteran experienced a headache in service in September 1969.  The physician also indicated the Veteran reported experiencing headaches and dizziness in the course of his June 1973 VA examination.  In sum, the physician opined there is a greater than 50 percent probability the Veteran's 1969 headache was the result of his malignant brain tumors.   

The medical opinion linking the Veteran's brain cancers to service is clearly new and material.  Accordingly, reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service-connected death benefits is granted.  


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the claim.  As noted above, a private medical opinion indicates there is a better than 50 percent probability the Veteran's in-service headache was a manifestation of his subsequently diagnosed brain cancer.  In his March 2016 medical opinion, Dr. F.A. noted the Veteran experienced a headache in service in September 1969.  The Board observes the Veteran was diagnosed with sinusitis at that time.  In addition, the Board notes that during the Veteran's October 1972 examination he indicated he had not experienced any recurrences of sinusitis, and also expressly denied ever experiencing frequent or severe headaches.  The March 2016 private physician also chronicled the Veteran's reports of headaches and dizziness in the course of his June 1973 VA examination.  During that examination, the Veteran also reported experiencing a shooting pain in the back of his head and neck and a feeling of lightheadedness.  These manifestations were subsequently attributed to his upper spine disability.  Further, the Board notes the Veteran was also service-connected for right ventricular strain pattern with right bundle branch block.  In support of his conclusion,  Dr. F.A. stated the malignant brain tumors which the Veteran was diagnosed with are often present for several years before they are diagnosed and treated.  In addition, the physician indicated initial manifestation of such tumors include symptoms such as headaches, nausea, dizziness, difficulty with concentration, visual disturbances, and seizures.  Finally, the physician stated CT scans and MRIs were not available at the time of the Veteran's active duty service.  

The record does indicate the Veteran was treated for a headache one time in service and reported experiencing headaches and dizziness within a year of discharge.  In addition, Dr. F.A. has reported such symptoms are common manifestations of brain tumors, and found that in this case the Veteran's 1969 headache more likely than not represented an initial manifestation of his brain tumor.  However, the physician provided no explanation as to why he formulated this conclusion, given the multiple other possible explanations for these manifestations.  Specifically, the Veteran appears to have experienced a headache in service as a result of an acute sinusitis infection, which was treated and fully resolved.  At separation the Veteran denied ongoing frequent or severe headaches, and also indicated he had not experienced another episode of sinusitis.  Shortly after his discharge from service, the Veteran reported experiencing headaches, dizziness, lightheadedness and shooting pain in the back of his head; however, this was attributed to radiating pain resulting from his upper spine disability.  In addition, as noted above, the Veteran was diagnosed with a heart disability, which may have also caused several of the above-noted manifestations.  Nonetheless, Dr. F.A. determined the Veteran's headache in service was more likely than not the result of a brain tumor.  Though perhaps the case, the Board cannot establish service connection for the cause of the Veteran's death based on mere conjecture.  Rather, the physician should explain why he determined the Veteran's in-service headache was a manifestation of brain cancer rather than sinusitis, radiating upper neck pain, or a manifestation of his service-connected heart disability.  Therefore, while this case is in remand status, the appellant should request Dr. F.A., to prepare an addendum which fully explains why he believes that the Veteran manifested brain cancer in service.  

The Board also notes the appellant has asserted the Veteran's oligodendroglioma and astrocytoma, were forms of soft tissue sarcoma.  Pursuant to 38 C.F.R. § 3.309, soft tissue sarcoma is a disability for which presumptive service connection is in order if a veteran was exposed to herbicide agents in service.  The Board observes the Veteran's DD-214 confirms his service in Vietnam, and as such, his exposure to the Agent Orange is conceded.  In addition, the appellant has provided additional testimony indicating the Veteran's service-connected heart disability may have contributed to his intercranial hemorrhage/hypertension.  

VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  At this time, the Board finds the above criteria have been established , and as such, a VA medical opinion must be obtained. 

On remand, any relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also obtain a VA medical opinion from a physician with sufficient expertise to address the etiology of the Veteran's brain cancers.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records, lay statements and March 2016 private medical opinion, the physician should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's brain cancers: 

a) are considered soft tissue sarcomas; or

b) originated during his period of active service or were otherwise etiologically related to his active service; 

The physician should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected right ventricular strain pattern with right bundle branch block contributed substantially or materially to his death, listed as directly resulting from intercranial hypertension and an intraventricular hemorrhage.  

The physician must provide a complete rationale for all proffered opinions.  In this regard, the physician must discuss and consider the appellant's competent lay statements, as well as the conclusion rendered by Dr. F.A. in his March 2016 medical opinion.   

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should furnish the appellant and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this respect, the appellant is again urged to obtain an addendum medical opinion from Dr. F.A., which more fully explains the basis for his March 2016 medical opinion.  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


